On Motion for Rehearing.
HAWKINS, J.
All of tbe questions presented in tbe motion for rehearing were considered upon tbe original submission. The rule that a witness in a criminal case (including the defendant if he testifies) may be impeached by proof that be has been convicted of, or legally charged with, felonies or misdemeanors involving moral turpitude (if not too remote) has so long been adhered to by this court that we decline, to be drawn into a discussion of the matter. We' have been unable to perceive why tbe rule should not apply in the instant case. Notwithstanding tbe entry of tbe plea of guilty, appellant takes tbe witness stand. Why? Surely not to aid the state, but hoping tbe evidence he gives will be accepted by tbe jury as true and appropriated by them in mitigation of the punishment. If bis testimony impinges on tbe interest of the state, we can see no valid reason why it may not be attacked in any legitimate way available, tbe same as if all issues were contested.
Believing all questions were properly disposed of-in the original opinion, tbe motion for rehearing is overruled.